Exhibit 10.1

Certain information identified by bracketed asterisks ([* * *]) has been omitted
from this exhibit because it is both not material and would be competitively
harmful if publicly disclosed.

CLINICAL SUPPLY AGREEMENT

DRUG PRODUCT

THIS CLINICAL SUPPLY AGREEMENT (this “Agreement”) is entered into and effective
this 4th day of October 2019 (“Effective Date”) by and between Catalent Indiana,
LLC, a Delaware limited liability company with offices 1300 South Patterson
Drive, Bloomington, IN 47403 (“Catalent”) and Catalyst Biosciences, Inc.
(“Client”), a Delaware corporation with offices at 611 Gateway Boulevard, Suite
710, South San Francisco, CA 94080. In this Agreement, Catalent and Client each
may be referred to individually as a “Party” and together as “Parties.”

RECITALS

WHEREAS, Catalent is a leading provider of advanced technologies, and
development, manufacturing and packaging services, for pharmaceutical,
biotechnology and consumer healthcare companies;

WHEREAS, Client develops pharmaceutical products; and

WHEREAS, Client desires to have Catalent provide the Services (as defined below)
set forth in this Agreement and any Project Plan, and Catalent desires to
provide such Services to Client through certain of its locations (see definition
of Facility below), all pursuant to the terms and conditions in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the Parties agree as follows:

AGREEMENT

 

1.

Definitions. For purposes of this Agreement, the following terms will have the
meanings set forth below:

 

  1.1

“Affiliate” with respect to Client, means Catalyst Biosciences, Inc. and any
corporation, firm, partnership or other entity controlled by it; and with
respect to Catalent, means Catalent, Inc. and any corporation, firm, partnership
or other entity controlled by it. For the purposes of this definition, “control”
means the ownership of at least 50% of the voting share capital of an entity or
any other comparable equity or ownership interest.

 

  1.2

“ANDA” means an Abbreviated New Drug Application.

 

CONFIDENTIAL INFORMATION    Page 1 of 44



--------------------------------------------------------------------------------

Certain information identified by bracketed asterisks ([* * *]) has been omitted
from this exhibit because it is both not material and would be competitively
harmful if publicly disclosed.

 

  1.3

“Applicable Laws” with respect to Client, means all laws, ordinances, rules and
regulations, as amended from time to time, of each jurisdiction in which Bulk
Drug Substance or Product is produced, marketed, distributed, used or sold by or
on behalf of Client; and with respect to Catalent, means all laws, ordinances,
rules and regulations, as amended from time to time, of the jurisdiction in
which Catalent performs Services; provided that CGMP shall not constitute
Applicable Laws except to the extent expressly stated in the applicable Project
Plan.

 

  1.4

“Batch” means a specific quantity of a Product comprising a number of Units
mutually agreed upon between Client and Catalent, and that: (a) is intended to
have uniform character and quality within specified limits; and (b) is Produced
according to a single manufacturing order during the same cycle of Production.

 

  1.5

“Batch Record Package” has the meaning stated in the Quality Agreement.

 

  1.6

“BLA” means a Biologic Licensing Application.

 

  1.7

“Bulk Drug Substance” means the bulk form of the active ingredient identified in
the Project Plan that is used in the Production of Product.

 

  1.8

“Certificate of Analysis” means a document listing all test results for a
Product, Raw Material, or Component compared to the respective Specifications.

 

  1.9

“CGMP” means those current practices, as amended from time to time, related to
the manufacture of biopharmaceuticals and pharmaceuticals as set forth in the
FDCA and such standards of good manufacturing practice as are required by the
FDA or other Regulatory Authorities (as defined herein), as agreed in the
Project Plan and as may be set forth in the United States Code of Federal
Regulations (Title 21, Parts 210-211).

 

  1.10

“Client Confidential Information” means: (a) all Confidential Information owned
or controlled by Client that is disclosed to Catalent under this Agreement; and
(b) all Information concerning Product Specifications, Client Intellectual
Property Rights, Client Materials, Component Specifications, Master Batch
Records, and Product Inventions.

 

  1.11

“Client Intellectual Property Rights” means: (a) all patent and other
intellectual property rights owned or controlled by Client as of the Effective
Date; and (b) all patent and other intellectual property rights developed,
authored, conceived, or reduced to practice by or on behalf of Client not in
connection with this Agreement.

 

CONFIDENTIAL INFORMATION    Page 2 of 44



--------------------------------------------------------------------------------

Certain information identified by bracketed asterisks ([* * *]) has been omitted
from this exhibit because it is both not material and would be competitively
harmful if publicly disclosed.

 

  1.12

“Client Materials” means the materials for use in the Production supplied by
Client to Catalent, or that Catalent does not routinely stock and specially
procures on behalf of Client as outlined in the executed Project Plan.

 

  1.13

“Client Trademarks” means the proprietary mark(s) for Product owned or
controlled by Client as identified in a Project Plan.

 

  1.14

“Component Specifications” means the Specifications for the Components set forth
in the Project Plan, including the testing (if any) to be performed for the
Components, as set forth in the Project Plan.

 

  1.15

“Components” means all primary product-contact components (such as vials,
plungers, stoppers and syringes) or product-delivery devices (such as secondary
devices or injectors) of the type required for Production. All Components will
be specified and listed in the Project Plan and may be identified as either
Components supplied by Client (“Client-Supplied Components”) and/or Components
supplied by Catalent (“Catalent-Supplied Components”).

 

  1.16

“Confidential Information” shall mean all information and materials acquired
from the other Party or its Affiliates, employees, subcontractors, suppliers,
agents, distributors, licensees or customers in connection with this Agreement,
as well as all other information and materials included in the Client
Confidential Information.

 

  1.17

“Catalent Intellectual Property Rights” means: (a) all patent and any other
intellectual property rights owned or controlled by Catalent as of the Effective
Date; and (b) those intellectual property rights that are developed, authored,
conceived, or reduced to practice by or on behalf of Catalent not in connection
with this Agreement.

 

  1.18

“Catalent Project Product Code” means the identifying alphanumeric code
established by Catalent to identify the Product as set forth in the Project
Plan.

 

  1.19

“Claim” means any claim, demand, suit, action, or proceeding.

 

  1.20

“Damages” means any and all costs, losses, liabilities, fines, penalties, costs
and expenses, court costs, and fees and disbursements of counsel, consultants
and expert witnesses incurred by a Party hereto (including interest which may be
imposed in connection therewith).

 

CONFIDENTIAL INFORMATION    Page 3 of 44



--------------------------------------------------------------------------------

Certain information identified by bracketed asterisks ([* * *]) has been omitted
from this exhibit because it is both not material and would be competitively
harmful if publicly disclosed.

 

  1.21

“Dedicated Equipment” means the equipment, if any, identified on a Project Plan
as “Dedicated Equipment” that is purchased or otherwise provided by Catalent or
Client and exclusively dedicated to use by Catalent in the provision of the
Services.

 

  1.22

“Development/Engineering Batch” shall have the meaning set forth in Section 3.3.

 

  1.23

“EMA” means the European Medicines Agency and any successor agency having
substantially the same functions.

 

  1.24

“Facility” means the Catalent manufacturing facility located at 1300 South
Patterson Drive, Bloomington, Indiana 47403.

 

  1.25

“FDA” means the United States Food and Drug Administration and any successor
agency or entity that may be established hereafter.

 

  1.26

“FDCA” means the Federal Food, Drug and Cosmetic Act (21 U.S.C. § 301 et seq.).

 

  1.27

“Firm Order” means any of the following, each of which shall constitute a
commitment by Client to purchase Product: (i) a Project Plan duly executed by
the Parties which contains a binding order for the Product; or (ii) an accepted
and confirmed purchase order that is subject to the terms and conditions of this
Agreement.

 

  1.28

“Force Majeure” means causes beyond the reasonable control of a Party including,
without limitation, acts of God (including but not limited to earthquake,
tornado or hurricane), laws, regulations or actions of any government or agency
thereof, war, terrorism, civil commotion, damage to or destruction of production
facilities or materials, scientific or technical events, labor disturbances
(whether or not any such labor disturbance is within the power of the affected
Party to settle) and pandemic or epidemic events.

 

  1.29

“Indemnitee” has the meaning stated in Section 7.3 (“Procedure for
Indemnification”).

 

  1.30

“Indemnitor” has the meaning stated in Section 7.3 (“Procedure for
Indemnification”).

 

  1.31

“Initial Term” has the meaning stated in Section 10.1 (“Term”).

 

CONFIDENTIAL INFORMATION    Page 4 of 44



--------------------------------------------------------------------------------

Certain information identified by bracketed asterisks ([* * *]) has been omitted
from this exhibit because it is both not material and would be competitively
harmful if publicly disclosed.

 

  1.32

“Inventions” means all innovations, inventions, improvements, original works of
authorship, developments, concepts, know-how and/or trade secrets, whether or
not patentable, resulting from the performance of the Services.

 

  1.33

“Master Batch Record” means, with respect to each Presentation of Product to be
Produced hereunder, a formal set of instructions for the Production of each
Presentation of such Product.

 

  1.34

“NDA” means a New Drug Application.

 

  1.35

“Nonconforming Product” has the meaning stated in Section 4.1 (“Product
Conformity”).

 

  1.36

“Non-Defaulting Party” has the meaning stated in Section 10.2 (“Termination for
Breach”).

 

  1.37

“Party” or “Parties” has the meaning stated in the opening paragraph.

 

  1.38

“Permitted Subcontractor” has the meaning stated in Section 12.12
(“Subcontracting”).

 

  1.39

“Person” means a natural person, a corporation, a partnership, a trust, a joint
venture, a limited liability company, any governmental authority or any other
entity or organization.

 

  1.40

“Presentation” means the specific formula and Components used for a Product.

 

  1.41

“Price” has the meaning stated in Section 5.1 (“Product Price”).

 

  1.42

“Process” means the formulation, filling, inspecting, labeling, packaging and
testing of the Product using the Product Specifications in accordance with the
Master Batch Record, including any improvements thereto from time to time made
as a direct result of the Services during the Term of the Agreement.

 

  1.43

“Process Consumables” shall mean materials used as an aid in the Production of
Product that do not become part of the finished Product including but not
limited to filters, tubing, Product contact disposables, containers, and bags.

 

  1.44

“Product Liability Claims” means, with respect to any Product, a Claim of a
third party that arises as a result of the use of such Product that results in
personal injury or death.

 

  1.45

“Produce” or “Production” means the verb form of the term Process.

 

CONFIDENTIAL INFORMATION    Page 5 of 44



--------------------------------------------------------------------------------

Certain information identified by bracketed asterisks ([* * *]) has been omitted
from this exhibit because it is both not material and would be competitively
harmful if publicly disclosed.

 

  1.46

“Product” means the formulated Bulk Drug Substance in syringes, cartridges,
and/or vials packaged as specified in the applicable Project Plan(s).

 

  1.47

“Product Availability Date” means the date that Product is made available to
Client or its designated carrier in accordance with the Delivery Terms.

 

  1.48

“Product Invention” means any Invention that specifically relates to the Product
(including relating to the Components or to the composition or utility of the
Bulk Drug Substance or the Product) and that is developed, conceived, or reduced
to practice by or on behalf of Client or Catalent in the performance of the
Services. For the avoidance of doubt, a Product Invention shall include
Inventions made by or on behalf of Catalent, by or on behalf of Client, or
jointly by or on behalf of Catalent and Client.

 

  1.49

“Product Requirements” has the meaning stated in Section 4.1 (“Product
Conformity”).

 

  1.50

“Product Specifications” means, with respect to each Product, the Specifications
for the Product, and/or the stability program that are set forth in the
Client-specific standard operating procedures and the Master Batch Records. The
Product Specifications include all tests that Catalent is required to conduct or
cause to be conducted as specified in the Project Plan. The Product
Specifications may be modified from time to time only by a written agreement
signed by Client and Catalent.

 

  1.51

“Project Invention” means any Invention developed, conceived, or reduced to
practice during the Term in the course of, and as a direct result of, performing
the Services, excluding Product Inventions. For the avoidance of doubt, a
Project Invention shall include Inventions made solely by or on behalf of
Catalent, by or on behalf of Client or jointly by or behalf of Catalent and
Client.

 

  1.52

“Project Plan” means all document(s) labeled “Project Plan” that refer to this
Agreement, and that are signed by authorized representatives of both Parties
setting forth the proposed course of action for the Production of Product and/or
performance of Services at a specified Facility. A Project Plan may include,
without limitation, a description of the Product, Components, Regulatory
Authorities and the countries where such Product will be used or sold,
Presentations, Bulk Drug Substance, pricing for Product(s) Produced and Services
provided under this Agreement as set forth in Section 3.5 (“Project Plan”), and
any applicable reservation fee necessary to reserve a manufacturing suite for
CGMP services.

 

CONFIDENTIAL INFORMATION    Page 6 of 44



--------------------------------------------------------------------------------

Certain information identified by bracketed asterisks ([* * *]) has been omitted
from this exhibit because it is both not material and would be competitively
harmful if publicly disclosed.

 

  1.53

“Quality Agreement” means the Quality Agreement applicable to the Services being
performed by Catalent.

 

  1.54

“Quality Disposition” means disposition of Product by Catalent’s Quality
Assurance department following Catalent Quality review of executed Batch
documentation.

 

  1.55

“Raw Materials” means the materials used in the Production of the Product that
may become part of the finished Product such as Bulk Drug Substance, excipients,
media components, and buffer components.

 

  1.56

“Regulatory Approval” means all authorizations, approvals, licenses, and
registrations issued by or otherwise required from the appropriate Regulatory
Authority necessary for the Production, distribution, use or commercial sale in
a jurisdiction.

 

  1.57

“Regulatory Authority” means any national, state, provincial, or local or any
foreign or supranational government, governmental, regulatory or administrative
authority, agency or commission of any court, tribunal or judicial or arbitral
body.

 

  1.58

“Safety Data Sheet” or “SDS” is a document that contains information on the
potential hazards (health, fire, reactivity and environmental) and how to work
safely with the chemical product. It also contains information on the use,
storage, handling and emergency procedures related to the hazards of the
material.

 

  1.59

“Services” means all or any part of the activities, including the Production of
Product, development services, and/or regulatory services for Client, to be
performed by Catalent (and any Permitted Subcontractor) pursuant to this
Agreement as further described in the executed Project Plan.

 

  1.60

“Specification(s)” means the tests, analytical procedures, and appropriate
acceptance criteria that are numerical limits or ranges that establish a set of
criteria to which a raw material, component, drug substance or drug product must
conform to be acceptable for its intended use.

 

  1.61

“Term” has the meaning stated in Section 10.1 (“Term”).

 

  1.62

“Testing Laboratories” means any third party instructed by Catalent to carry out
tests on the Bulk Drug Substance, and/or the Product.

 

CONFIDENTIAL INFORMATION    Page 7 of 44



--------------------------------------------------------------------------------

Certain information identified by bracketed asterisks ([* * *]) has been omitted
from this exhibit because it is both not material and would be competitively
harmful if publicly disclosed.

 

  1.63

“Tests” means the tests to be carried out on the Product (or samples thereof)
immediately following pick-up of the Product (or samples thereof) by Client, as
stated in the Project Plan.

 

  1.64

“Testing Standards and Procedures” means, with respect to each Product Produced
hereunder, the written standards and procedures for evaluating compliance with
the applicable Product Specifications, as mutually agreed upon in writing by
Client and Catalent and incorporated in the applicable Project Plan.

 

  1.65

“Unit” means an individually packaged dosage form of a Product, including by way
of example only, a vial or prefilled syringe, as specified in the applicable
Project Plan.

 

  1.66

“United States” means the fifty (50) states, the District of Columbia and all of
the territories of the United States of America.

 

2.

Sourcing of Materials and Components.

 

  2.1.

Client-Supplied Raw Materials and Components Delivery. Client, at Client’s sole
expense, shall deliver or cause to be delivered to the Facility: (a) a
reasonably sufficient amount of Client-supplied Raw Materials, and Certificates
of Analyses, for Production of the Product in accordance with the applicable
Project Plan; and (b) all Client-Supplied Components listed in the applicable
Project Plan, all of which shall be delivered to Catalent at the Facility at
least [***] days in advance of the date set forth in the applicable Project Plan
for commencement of Production of such Product. Except as may specifically be
set forth in the Project Plan, on receipt of the Client-supplied Raw Materials
and Client-Supplied Components as set forth above, Catalent’s sole obligation
with respect to evaluation of the Client-supplied Raw Materials and
Client-Supplied Components shall be to conduct identification testing and to
review the accompanying Certificate of Analysis to confirm that the
Client-supplied Raw Materials and Client-Supplied Components (if applicable)
conform with the Product Specifications and Component Specifications,
respectively. Catalent shall use [***] efforts to minimize loss of the Bulk Drug
Substances at all times while in Catalent’s possession and control, including
during the course of Producing the Product, and to otherwise maximize the yield
of the Product during Production.

 

  2.2.

Safety Data Sheet. Client shall provide to Catalent a Safety Data Sheet for all
Client materials (including, if applicable, Bulk Drug Substance) and for each
Product. Catalent shall notify Client of any unusual adverse health or
environmental occurrence relating to the Product, including but not limited to
any claim or complaint by any Catalent employee or third party that the

 

CONFIDENTIAL INFORMATION    Page 8 of 44



--------------------------------------------------------------------------------

Certain information identified by bracketed asterisks ([* * *]) has been omitted
from this exhibit because it is both not material and would be competitively
harmful if publicly disclosed.

 

  operations of Catalent pursuant to this Agreement have resulted in any adverse
health or safety effect on an employee or third party. Each Party agrees to
advise the other Party immediately of any safety or toxicity problems of which
it becomes aware regarding the Product and/or the Client Materials.

 

  2.3.

License Grant. Subject to the terms and conditions of this Agreement, Client
hereby grants to Catalent a non-exclusive, non-sublicensable (except to
Permitted Subcontractors), non-transferable license during the Term (except as
otherwise set out in this Section 2.3) under Client’s intellectual property
rights in the Client Confidential Information, the Client Intellectual Property
Rights, the Product Inventions, and the Client Materials solely for the purpose
of performing Catalent’s obligations under this Agreement. The foregoing license
shall extend beyond termination of this Agreement solely as necessary to
complete the Production of outstanding Firm Orders.

 

  2.4.

Catalent Obligations Relating to Client Materials. Catalent shall:

 

  2.4.1

at all times use [***] efforts to keep the Client Materials secure and safe from
loss or damage;

 

  2.4.2

at all times store and handle the Client Materials under qualified conditions in
a secured storage location in accordance with Client’s handling and storage
instructions and CGMP;

 

  2.4.3

use the Client Materials solely for the purpose of performing the Services; and

 

  2.4.4

not transfer to a third party any part of the Client Materials or the Product,
except to Permitted Subcontractors as may be permitted in the Project Plan.

 

  2.5.

Ownership and Risk of Loss. Client shall own and continue to own all right,
title and interest in and to Client Materials. Client assumes any and all risk
of loss, damage, theft or destruction of Client Materials and Product while the
Client Materials and Product are in Catalent’s possession, on Catalent’s
premises, or while between Catalent Facilities; [***] that [***] hereby [***],
and [***] be [***], for [***], or [***] of [***] and [***] from [***], all [***]
to the [***] set forth in [***]. Upon termination or expiration of this
Agreement, Client shall promptly notify Catalent whether Client shall either:
(a) reclaim possession of Client Materials and Product; or (b) request
destruction of Client Materials and Product by Catalent, each at Client’s sole
expense. If Client fails to provide Catalent such notice within [***] days
following expiration or termination of this Agreement, Catalent shall destroy
Client Materials and Product at Client’s sole expense. Catalent shall invoice
Client (and Client shall pay) for all costs incurred as a result of the return
or destruction of the Client Materials and Product.

 

CONFIDENTIAL INFORMATION    Page 9 of 44



--------------------------------------------------------------------------------

Certain information identified by bracketed asterisks ([* * *]) has been omitted
from this exhibit because it is both not material and would be competitively
harmful if publicly disclosed.

 

  2.6.

Vendor and Supplier Audit and Certification. Catalent shall certify and audit
all Product-related vendors and suppliers of Catalent-Supplied Components, Raw
Materials, and Process Consumables at its sole expense unless the responsibility
for such certifications and audits is specifically assumed by Client under the
Project Plan. Client shall certify and audit all vendors and suppliers of
Client-supplied Raw Materials and Client-Supplied Components unless the
responsibility for such certification and audits is specifically assumed by
Catalent under the Project Plan and Client shall pay for such audits as set
forth therein.

 

  2.7.

Client-Supplied Components. Client shall supply to Catalent, or cause to be
shipped to Catalent, all Client-Supplied Components at Client’s expense.

 

  2.8.

Catalent-Supplied Components. Catalent will use [***] efforts to purchase the
Catalent-Supplied Components in quantities sufficient to meet Client’s Firm
Orders for Product, including additional quantities as necessary for efficient
supply chain management practices. Client shall reimburse Catalent for the
Catalent-Supplied Components as set forth in the Project Plan. Stock materials
will be invoiced upon consumption. Custom (or non-stock) materials purchased by
Catalent for Client will be invoiced (and title shall transfer to Client) upon
receipt of such non-stock materials by Catalent. Such materials shall be deemed
Client Materials upon transfer of title to Client. Generation of invoices and
payment for Catalent-Supplied Components shall be made in accordance with
Section 5.3 (“Payment Terms”) of this Agreement.

 

3.

Purchase and Supply of Product.

 

  3.1.

Agreement to Purchase and Supply. Pursuant to the terms and conditions of this
Agreement and the applicable Project Plan, Client shall purchase from Catalent,
and Catalent shall perform the Services and/or Produce and deliver to Client,
the Product.

 

  3.2.

Performance. Catalent shall diligently perform the Services and/or the
Production as provided in the applicable Project Plan, including by meeting the
schedule and Producing the Product in accordance with the Product Specifications
and quantities provided in the applicable Project Plan and the approved purchase
orders (unless such schedules are estimates, in which case Catalent will use
[***] efforts to meet such schedules). Catalent shall Produce Product in
accordance with CGMP, all Applicable Laws, and all requirements set forth by
applicable Regulatory Authorities. Client acknowledges that the

 

CONFIDENTIAL INFORMATION    Page 10 of 44



--------------------------------------------------------------------------------

Certain information identified by bracketed asterisks ([* * *]) has been omitted
from this exhibit because it is both not material and would be competitively
harmful if publicly disclosed.

 

  Services to be performed pursuant to this Agreement and the Project Plan are
developmental and that the Services may involve biological processes that are,
by their nature, unpredictable, and Catalent does not guarantee to Client the
achievement of a successful outcome. It shall not be considered a breach by
Catalent of this Agreement or the applicable Project Plan if an objective of the
applicable Project Plan is not achieved as long as Catalent has complied with
its obligations set forth in this Agreement and in the applicable Project Plan.
Notwithstanding Section 12.12, Catalent shall have the right to cause any of its
Affiliates to perform any of its obligations pursuant to this Agreement, and
Client shall accept such performance as if it were performance by Catalent.
Catalent shall be responsible for the acts and omissions of its Affiliates in
connection with the performance of Catalent’s obligations under this Agreement
as if such act or omissions were performed by Catalent.

 

  3.3.

Development/Engineering Batch. Except as otherwise agreed by the Parties in
writing, the [***] of [***] by [***] shall be considered to be a
“Development/Engineering Batch.” Additionally, the [***] of the [***] Produced
following: (a) a material change in Product Specifications; or (b) a change in
scale of the manufacturing process to produce different quantities of Product
shall be considered a Development/Engineering Batch.

 

  3.4.

Reproduction, Rework or Reprocessing. If, during the Production of any Batch of
Product, any reprocessing, rework, or reproduction is required in order to meet
the Product Specifications, upon Client’s prior, written approval, Catalent
shall conduct such reprocessing, rework, or reproduction in compliance with
CGMPs and the BLA or NDA (as applicable). Catalent will notify Client if any
reprocessing, rework, reproduction, or change is not covered by CGMPs, the NDA,
or BLA. Approved reprocessing, rework, or reproduction shall be billed
separately to Client at mutually agreed upon, commercially reasonable fees.

 

  3.5.

Project Plan.

 

  3.5.1

Project Plan. For each Product to be Produced by Catalent hereunder, the Parties
shall execute one or more written Project Plan(s) prior to commencement of any
work or commitment by Catalent to purchase or supply any Services, Raw Materials
or equipment, or reservation of production capacity or schedule slots. Catalent,
or any of its Affiliates, may enter into one or more Project Plan(s) with Client
under this Agreement, and such Affiliate shall assume the rights and obligations
of Catalent under this Agreement for purposes of any applicable Project Plan(s).
Each Project Plan

 

CONFIDENTIAL INFORMATION    Page 11 of 44



--------------------------------------------------------------------------------

Certain information identified by bracketed asterisks ([* * *]) has been omitted
from this exhibit because it is both not material and would be competitively
harmful if publicly disclosed.

 

  shall describe the Production with respect to the applicable Product, the
budget for such Project Plan, and certain other relevant terms and conditions
for performance of the Production by Catalent under this Agreement. In no event
shall Catalent be required to schedule the Production of any Product until a
Project Plan for such Product has been approved in writing by both Catalent and
Client. Each agreed-upon Project Plan shall be incorporated herein by reference
and shall constitute a Firm Order.

 

  3.5.2

Modification and Project Plan Scope Changes. From time to time, but no less
often than once per month, the Parties will meet to review and, if necessary,
update, by mutual agreement, each Project Plan. In the event that the Parties
agree to update, modify or expand the scope of a Project Plan, or to formally
approve the accumulated minor project changes as set forth in the following
Section, such amended Project Plan will become part of this Agreement in the
manner stated in Section 3.5.1 (“Project Plan”) upon execution of that Project
Plan by authorized representatives of both Parties. No Project Plan may be
modified, amended, or supplemented except by written agreement by the Parties.

 

  3.5.3

Minor Project Changes. The Catalent project manager shall maintain an ongoing
log which tracks all Client-requested or Catalent-requested minor changes to the
activities and items contained in an executed Project Plan. All such minor
changes must be approved in writing by the Client project manager and the
Catalent project manager in order to take effect. Catalent is authorized to
implement (and charge Client for) all such approved minor changes, provided that
if the estimated total value of such tracked changes exceeds [***] percent of
the total price of the Project Plan, then a formal Project Plan amendment must
be prepared, agreed to, and executed as set forth in the previous Section.

 

  3.6.

No Amendment of Agreement. In the event that the terms of any Project Plan are
inconsistent with the terms of this Agreement, this Agreement shall control,
unless otherwise explicitly agreed to in writing by the Parties. No Project Plan
shall be deemed to amend this Agreement. Upon execution of any Project Plan,
such plan shall be deemed to be incorporated herein and by reference and made a
part of this Agreement.

 

CONFIDENTIAL INFORMATION    Page 12 of 44



--------------------------------------------------------------------------------

Certain information identified by bracketed asterisks ([* * *]) has been omitted
from this exhibit because it is both not material and would be competitively
harmful if publicly disclosed.

 

  3.7.

Effect of Failure to Execute Plans or Addendum. No Party will have any
obligations with respect to a particular Product until the Parties execute a
Project Plan with respect to that particular Product.

 

  3.8.

Cancellation of Firm Order. Client may cancel or delay any Firm Order [***] by
providing [***] of the [***]; provided, however, that if [***] than [***] in
[***] by [***], then [***]: (i) [***] for the [***] that [***] and has [***] or
[***], if such [***] by [***] for the [***] and such [***] used [***]; and (ii)
[***] and [***] by [***] up to the time of [***] of [***]. To the extent that
such cancellation or delay causes Client to miss a Batch production slot
(“Missed Slot”), Catalent will use [***] efforts to: (a) move the batch of
another Catalent customer into such Missed Slot (subject to such customer’s
consent and provided that such movement does not cause a subsequent empty slot
in Catalent’s schedule within the following [***] calendar weeks); and
(b) mitigate and otherwise minimize costs relating to such Missed Slot
(including cancelling all revocable fees and expenses), and any fees due to
Catalent under this Section 3.8 will be reduced by the sum of the fees paid for
by such other customer for such batch.

 

  3.9.

Storage.

 

  3.9.1

Client-Supplied Component Storage. Catalent shall store all Client-Supplied
Components for the remainder of the calendar month in which Client-Supplied
Components arrive at Catalent and for the [***] following calendar months,
without charge. On the first day of each calendar month thereafter that the
Client-Supplied Components are stored by Catalent, Catalent shall invoice Client
(and Client shall pay) for a full month of storage for such Client-Supplied
Components. In no event shall Catalent be required to store any such
Client-Supplied Components for more than ninety (90) days without Catalent’s
consent.

 

  3.9.2

Product Storage. During the Term, Catalent shall store Products using the
Dedicated Equipment after Catalent Quality Disposition for the Products takes
place. If the Dedicated Equipment fails, is full, or is not available, Catalent
may make other arrangements for storage (as described in, and subject to,
Section 3.9.3).

 

CONFIDENTIAL INFORMATION    Page 13 of 44



--------------------------------------------------------------------------------

Certain information identified by bracketed asterisks ([* * *]) has been omitted
from this exhibit because it is both not material and would be competitively
harmful if publicly disclosed.

 

  3.9.3

Storage Pricing and Off-Site Storage. Catalent shall be permitted to store
Product and Client-Supplied Components in mutually acceptable off-site, third
party storage facilities. The applicable Project Plan may include pricing for
storage, and Client agrees to pay for such storage for as long as the
Client-Supplied Components remain at Catalent’s Facility or at a mutually
acceptable off-site storage facility. Catalent shall be responsible for any such
off-site storage. If the Project Plan does not set forth storage charges,
storage shall be charged at Catalent’s generally applicable storage rates that
are in effect at the time the storage occurs.

 

  3.9.4

Default. In the event of a default by Client with respect to payment of storage
fees for the Client-Supplied Components that is not cured within [***] days of
Catalent’s written notice to Client of such default, then Catalent may at its
sole discretion dispose of such items and invoice Client for all reasonable
disposal costs incurred by Catalent and set-off any and all amounts due to
Catalent from Client under this Agreement against any credits Client may hold
with Catalent under this Agreement.

 

  3.10.

Changes in Manufacturing.

 

  3.10.1

Changes to Master Batch Records. Catalent agrees to inform Client within
[***] days of the result of any regulatory development that reasonably may
materially affect the Production of the Product. Catalent shall notify Client of
and require timely written approval from Client for changes to Master Batch
Records and Product Specifications prior to the Production of subsequent Batches
of Product. Within [***] days of learning from Catalent of such regulatory
development, Client may either: (i) terminate this Agreement upon written notice
to Catalent (in which case Client shall be liable for any unfilled Firm Orders
as of the termination date in accordance with Section 3.8); or (ii) approve of
the changes. Failure of Client to approve changes or otherwise respond in a
timely manner may result in: (i) delay in the Product Availability Date; or
(ii) loss of a Production slot in Catalent’s schedule; but in either case shall
not relieve Client of its obligations to pay Catalent for all activities
described in the applicable Project Plan, including any lost Production slot.

 

CONFIDENTIAL INFORMATION    Page 14 of 44



--------------------------------------------------------------------------------

Certain information identified by bracketed asterisks ([* * *]) has been omitted
from this exhibit because it is both not material and would be competitively
harmful if publicly disclosed.

 

  3.10.2

Product-Specific Changes. If Facility, equipment, process or system changes are
required of Catalent as a result of requirements set forth by the FDA or any
other applicable Regulatory Authority, and such changes apply exclusively to the
Production and supply of one or more Products, then Client and Catalent will
review such requirements. If Client agrees in writing to such changes, then
Client shall bear [***] percent of the reasonable costs of implementation
thereof. If Client does not agree to such regulatory changes, Client may
terminate this Agreement upon written notice to Catalent, in which case Client
shall pay Catalent for all activities described in the applicable Project Plan,
including any Missed Slot, in each case, if required under and in accordance
with Section 3.8.

 

  3.10.3

General Changes. If such changes apply generally (i.e., to one or more Products
as well as to other products Produced by Catalent for itself or for third
parties), and Client agrees to such regulatory changes, then Catalent shall make
such changes. If Client does not agree to such regulatory changes, Client may
terminate this Agreement upon written notice to Catalent, in which case Client
shall pay Catalent for all activities described in the applicable Project Plan,
including any Missed Slot, in each case, if required under and in accordance
with Section 3.8.

 

  3.11.

Delivery Terms. Product shall be delivered to Client EXW (Incoterms, 2010)
Facility, addressed to a location designated by Client. Product shall be
delivered to a common carrier designated by Client on the shipment request form
or Project Plan, at Client’s expense. Client shall procure, at its cost,
insurance covering damage or loss to the Product during shipping. Title for
Product shall pass to Client upon Catalent’s Quality Disposition of Product. If
Catalent arranges shipping or performs similar loading and/or logistics services
for Client at Client’s request, such services are performed by Catalent as a
convenience to Client only and do not alter the terms and limitations set forth
in this section. Catalent shall not be responsible for Product in transit,
including any cost of insurance or transport fees for Product, or any risks
associated with transit or customs delays, storage and handling.

 

  3.12.

Audit. During the Term and for one (1) year thereafter, once per calendar year
upon [***] days prior written notice, Client through its personnel or its
designated representatives shall have the right to conduct an audit of that
portion of each Facility used in the Production or performance of the Services
during normal business hours to review Catalent’s Production operations and to
assess its compliance with CGMP, Applicable Laws and the Quality Agreement.
Catalent shall provide Client with copies of Catalent’s Production

 

CONFIDENTIAL INFORMATION    Page 15 of 44



--------------------------------------------------------------------------------

Certain information identified by bracketed asterisks ([* * *]) has been omitted
from this exhibit because it is both not material and would be competitively
harmful if publicly disclosed.

 

  records relating to the Product, including Batch documentation and other
requested information, to be used for the purposes of the audit. In the event
there have been material quality issues with Product or Production, Client may
reasonably require more frequent audits of that Facility. However, if Catalent
has failed to correct any discovered non-conformance (or taken reasonable
measures to implement a plan to correct the non-conformance) within [***] days
of the event or audit which provided Catalent with notice of such
non-conformance, Client will have the right to terminate the Agreement pursuant
to Section 10.2.1. Notwithstanding the foregoing notice period, for purposes of
confidentiality, safety and to avoid the possibility of contamination, if a
third party’s product is being manufactured during the time that Client intends
to conduct an audit, such audit may be reasonably delayed upon at least [***]
days’ prior written notice to Client. When conducting an audit, each of Client’s
representatives will: (a) be subject to a nondisclosure obligation at least as
restrictive as the obligations contained in Article 8 (“Confidentiality and
Non-Solicitation of Employees”) (b) follow such security and Facility access
procedures as reasonably designated by Catalent; (c) be accompanied by a
Catalent representative; (d) provided that Catalent has given Client notice in
accordance with the previous sentence, not enter areas of the Facility at times
when any third party’s products are being manufactured to assure protection of
the Catalent Confidential Information or the confidential information of a third
party; and (e) use reasonable efforts to avoid disrupting Catalent’s operations.
In addition to an audit by Client, Catalent agrees to reasonably cooperate with
applicable Regulatory Authorities and shall permit reasonable Product-specific
inspections by such Regulatory Authorities. While Catalent will provide access
to the Facility as set forth herein for the purposes of this Section 3.12, for
the avoidance of doubt, access to classified (for GMP purposes) areas of the
Facility, areas that do not relate to the Services, and areas in which
confidential work for other Catalent customers is taking place is at Catalent’s
sole discretion.

 

  3.13.

Dedicated Equipment.

 

  3.13.1

Selection and Procurement. To the extent that Catalent is required to purchase
any Dedicated Equipment, Catalent shall select and procure the Dedicated
Equipment at Client’s sole cost [***]. Catalent shall use [***] efforts to
determine whether the Dedicated Equipment conforms to the applicable
specifications and will work in the Facility for purpose stated in the Project
Plan.

 

CONFIDENTIAL INFORMATION    Page 16 of 44



--------------------------------------------------------------------------------

Certain information identified by bracketed asterisks ([* * *]) has been omitted
from this exhibit because it is both not material and would be competitively
harmful if publicly disclosed.

 

  3.13.2

Use and Storage of Dedicated Equipment. Catalent shall use and store the
Dedicated Equipment in accordance with any written instructions prescribed by
Client or the manufacturer of the Dedicated Equipment, and shall perform such
routine maintenance and storage for the Dedicated Equipment as is reasonably
required by such written instructions and be reimbursed by Client for routine
maintenance and storage as set forth in a Project Plan. All costs for any
extraordinary or non-routine maintenance that may be required will be approved
in advance by Client, and the appropriate Project Plan will be revised to
reflect any additional maintenance costs that may be required during the Term.
Except: (i) in connection with such routine maintenance and storage; or (ii) as
directed in writing by Client; Catalent shall not make any alterations,
additions or improvements to the Dedicated Equipment. All directed alterations,
additions or improvements made to the Dedicated Equipment will be at Client’s
sole cost and expense.

 

  3.13.3

Ownership and Risk of Loss; Disposition of Equipment. Client shall own and
continue to own all right, title and interest in and to any Dedicated Equipment.
Client assumes any risk of loss, damage, theft or destruction of the Dedicated
Equipment while that Dedicated Equipment is in Catalent’s possession or on
Catalent’s premises; except that Client hereby expressly disclaims liability,
and Catalent shall be liable, for any and all loss, damage, theft or destruction
of Dedicated Equipment resulting from Catalent’s negligence, gross negligence,
or willful misconduct. Upon termination or expiration of this Agreement, Client
shall have the right and obligation, upon reasonable notice, to reclaim
possession of such Dedicated Equipment at its sole expense (including all costs
of disconnection, removal, physical transfer and any subsequent reinstallation
and requalification costs). Catalent shall reasonably cooperate with Client to
remove and return such Dedicated Equipment to Client in accordance with Client’s
written instructions and shall invoice Client for: (i) direct costs incurred;
and (ii) any damage other than reasonable wear and tear to the Facility incurred
as a result of the installation and/or removal of the Dedicated Equipment.
Notwithstanding the above, upon termination or expiration of this Agreement,
Client may offer to sell to Catalent, or Catalent may offer to purchase from
Client, the Dedicated Equipment at its then depreciated cost or fair market
value, whichever is less. Neither Catalent nor Client shall be

 

CONFIDENTIAL INFORMATION    Page 17 of 44



--------------------------------------------------------------------------------

Certain information identified by bracketed asterisks ([* * *]) has been omitted
from this exhibit because it is both not material and would be competitively
harmful if publicly disclosed.

 

  obligated to make or accept such offers. In the event that Client has not
removed the Dedicated Equipment within [***] days after reasonable notice, the
Dedicated Equipment shall be deemed to be abandoned and Catalent may dispose of
it or use it as it sees fit.

 

  3.14.

Product Testing.

 

  3.14.1

Testing. Catalent (or one or more of its Affiliates) shall test, or cause to be
tested by third party testing facilities audited and approved by Catalent, in
accordance with the Product Specifications, each Batch of Product Produced
pursuant to this Agreement before delivery to Client. A Certificate of Analysis
for each Batch of Product delivered to Client shall set forth the items tested
by Catalent, specifications, and test results. Catalent shall send, or cause to
be sent, such certificates along with one (1) copy of the Batch Record Package
to Client prior to or at the same time of shipment of Product to Client and
within [***] calendar days after the date of fill if such Batch requires no
investigations and/or additional testing. For the avoidance of doubt, Client is
solely responsible for final release of each lot of the Product.

 

  3.14.2

Stability Testing. At Client’s cost and expense, Catalent or a party selected by
Client may perform all stability testing required to be performed on Production
Batches of Product. If performed by Catalent, such testing shall be performed in
accordance with the procedures set out in the Product-specific Client-Specific
SOPs for the stability protocol and the Project Plan.

 

4.

Nonconforming Product.

 

  4.1.

Product Conformity.

 

  4.1.1

Testing and Acceptance. Subject to Section 4.4 (“Nonconforming
Development/Engineering Batch”), Client shall have [***] calendar days from
receipt by Client of: (i) representative samples of Product intended for release
testing by Client; (ii) the Batch Record Package; or (iii) each Unit of Product,
to determine whether such Product (a) conforms to the relevant Product
Specifications and (b) was manufactured in compliance with CGMP, as applicable
(collectively the “Product Requirements”). If Client believes any shipment

 

CONFIDENTIAL INFORMATION    Page 18 of 44



--------------------------------------------------------------------------------

Certain information identified by bracketed asterisks ([* * *]) has been omitted
from this exhibit because it is both not material and would be competitively
harmful if publicly disclosed.

 

  of Product does not conform to the Product Requirements (“Nonconforming
Product”), then Client shall give Catalent written notice thereof as soon as
practicable but in no event later than [***] days from the date of such
determination by Client (an “Exception Notice”) and shall, unless otherwise
directed by Catalent, return the Product (if it was shipped) for further testing
by Catalent. Failure to timely provide an Exception Notice and return of the
Unit for further testing by Catalent shall constitute an acceptance by Client of
such Unit; [***], that [***] be [***] with respect to [***] that are not [***]
by the [***] of [***] and [***]. Catalent shall conduct its own testing of the
rejected Product or Unit(s), as applicable, within [***] days of receipt
thereof, and if Catalent agrees, or it is determined pursuant to Section 4.1.2
(“Disputes”), that the Product is a Nonconforming Product as a result of
Catalent’s negligence, gross negligence, or willful misconduct (“Catalent
Nonconforming Product”), the applicable provisions of Section 4.2 (“Remedies for
Nonconforming Product”) shall apply. If, after conducting its own testing,
Catalent determines, or it is determined pursuant to Section 4.1.2 (“Disputes”),
that the Nonconforming Product is not a Catalent Nonconforming Product, then the
applicable provisions of Section 4.3 (“Remedies for Nonconforming Product”)
shall apply.

 

  4.1.2

Disputes. If the Parties disagree as to whether Product meets Product
Requirements and/or is Nonconforming Product or Catalent Nonconforming Product,
and this is not resolved within [***] days of Catalent’s receipt of an Exception
Notice, the Parties shall cause a mutually acceptable independent third party to
review records and test data and to perform comparative tests and/or analyses on
samples of such Product, including (as appropriate) any Client Materials, Raw
Materials, Process Consumables, and Components. The independent party’s results
as to whether Product or Unit meets Product Requirements or is a Nonconforming
Product or Catalent Nonconforming Product, and the cause of any nonconformity,
shall be final and binding. Unless otherwise agreed to by the Parties in
writing, the costs associated with such testing and review shall be borne by
Catalent if Product is deemed by the independent party to be Catalent
Nonconforming Product, and by Client in all other circumstances. For avoidance
of doubt, where the cause of nonconformity cannot be determined or assigned, the
Product shall not be deemed to be Catalent Nonconforming Product.

 

CONFIDENTIAL INFORMATION    Page 19 of 44



--------------------------------------------------------------------------------

Certain information identified by bracketed asterisks ([* * *]) has been omitted
from this exhibit because it is both not material and would be competitively
harmful if publicly disclosed.

 

  4.2.

Remedies for Catalent Nonconforming Product. If a Product is determined to be
Catalent Nonconforming Product (whether by agreement of Catalent pursuant to
Section 4.1 (“Product Conformity”) or by an independent expert pursuant to
Section 4.1.2 (“Disputes”)), the Parties will negotiate in good faith whether
such Catalent Nonconforming Product shall be returned to Catalent, destroyed, or
retained by Client, and the terms that shall govern the chosen course of action.
Additionally:

 

  4.2.1

Drug Product: If the Drug Substance met or is deemed to meet Product
Requirements, but the Drug Product constitutes Catalent Nonconforming Product,
[***] shall [***] the [***] at [***] for [***]. In the re-performance of its
Drug Product Services, Catalent shall use replacement Bulk Drug Substance, Raw
Materials, Process Consumables, and Components. Regardless of whether such
replacement Bulk Drug Substance, Raw Materials, Process Consumables, and
Components are provided by Client or Catalent, [***] the [***] of the [***] and
[***] the [***] of the [***] , and [***]. The remedies described in this
Section 4.2.1 shall be Client’s sole remedies under this Section 4.2.1.

 

  4.2.2

Replacement. In each such case, Catalent shall use [***] efforts to replace such
Nonconforming Product in a reasonable time given any commitments to other
Catalent clients or contractually obligated capacity constraints.

 

  4.3.

Remedies for Other Nonconforming Product. In the event a Product is determined
to be Nonconforming Product (whether by agreement of Catalent pursuant to
Section 4.1 (“Product Conformity”) or by an independent expert pursuant to
Section 4.1.2 (“Disputes”)), but is not determined to be Catalent Nonconforming
Product, the Parties will negotiate in good faith whether such Nonconforming
Product shall be returned to Catalent, destroyed, or retained by Client, and the
terms that shall govern the chosen course of action. Additionally:

 

  4.3.1

Catalent shall re-perform the Services with respect to the Nonconforming Product
at Client’s option and expense with Client bearing the cost of Bulk Drug
Substance, other Raw Materials, Process Consumables, Components, and the
Services of Catalent including the Batch Price for the Nonconforming Product.
Client shall be responsible for the cost of each Batch of such Nonconforming
Product.

 

CONFIDENTIAL INFORMATION    Page 20 of 44



--------------------------------------------------------------------------------

Certain information identified by bracketed asterisks ([* * *]) has been omitted
from this exhibit because it is both not material and would be competitively
harmful if publicly disclosed.

 

  4.3.2

In each such case, Catalent shall use [***] efforts to replace such
Nonconforming Product in a reasonable time given any commitments to other
Catalent clients or contractually obligated capacity constraints.

 

  4.4.

Nonconforming Development/Engineering Batch. Client shall be responsible for the
cost of each Development/Engineering Batch, whether or not Product from the
Development/Engineering Batch is delivered (provided that Client shall not be
responsible for the cost of a Development/Engineering Batch that was not
delivered because of a failure that was caused by the gross negligence of
Catalent or as a result of a Catalent equipment or facility malfunction
(“Catalent Development/Engineering Batch Failure”)). Catalent and Client shall
cooperate in good faith to resolve any problems causing any out-of-Specification
Development/Engineering Batch. Except with respect to a Catalent
Development/Engineering Batch Failure, Catalent shall have no obligation to
re-perform any Services for a Development/Engineering Batch. If Catalent
re-performs any Services, and Client approves such re-performance in writing,
Client shall be responsible for the cost of all Raw Materials and/or Components
and Client shall supply Catalent with sufficient quantities of any
Client-Supplied Raw Materials and Components in order for Catalent to re-perform
such Services.

 

  4.5.

Nonconforming Client Materials. If a Product’s failure to meet the Product
Requirements (whether or not such Product has been given a Quality Disposition
of “released”) is the sole and direct result of nonconforming Client Materials
(including by not limited to Bulk Drug Substance), then such nonconformity shall
not be deemed the responsibility of Catalent for purposes of this Article 4
(“Nonconforming Product”), and notwithstanding Section 4.1 (“Product
Conformity”) above, Client shall pay Catalent’s invoice for such Product, and
Catalent shall not be required to bear the cost of replacing the nonconforming
Product pursuant to Section 4.2 (“Remedies for Catalent Nonconforming Product”).

 

5.

Price and Payment.

 

  5.1.

Product Price. The price to be paid by Client for Units of Product (“Price”)
shall be set forth in the Project Plan, accepted purchase order, or as otherwise
agreed to in writing between the Parties. Each calendar year, Catalent may, at
its sole discretion, increase or decrease the Price of any Product that is not
covered by a Firm Order as of the effective date of the Price increase or
decrease.

 

CONFIDENTIAL INFORMATION    Page 21 of 44



--------------------------------------------------------------------------------

Certain information identified by bracketed asterisks ([* * *]) has been omitted
from this exhibit because it is both not material and would be competitively
harmful if publicly disclosed.

 

  5.2.

Cost Reimbursement. For all pass-through and out-of-pocket costs specified in
the Project Plan (which may include but is not limited to Raw Materials,
Catalent-Supplied Components, filters, containers, Product-contact disposables,
and Dedicated Equipment) Client shall reimburse Catalent, at Catalent’s cost
[***].

 

  5.3.

Payment Terms. Catalent shall generate invoices for all fees and cost
reimbursements. Invoices for Product will be sent in accordance with the
milestones set forth in the Project Plan, and in any case not later than
Catalent’s Quality Disposition of each Batch of Product. Each such invoice will
provide a reasonable level of detail and itemize the status of each activity and
milestone as detailed in the Project Plan. Invoices for cost reimbursement will
be sent not less than monthly and include reasonable documentation of costs
incurred. Client shall pay undisputed invoices [***] of the invoice date. If any
payment is not received by Catalent by its due date, then Catalent may, in
addition to other remedies available at equity or in law, charge interest [***]
on the outstanding sum until paid in full, calculated from the scheduled payment
due date forward; provided that in no event shall such annual rate exceed the
maximum interest rate permitted by Applicable Laws in regard to such payments.
Such payments when made shall be accompanied by all interest so accrued. Client
shall make all payments electronically through the Automated Clearing House
(ACH) Network in U.S. Dollars, or otherwise as directed in the applicable
invoice.

 

  5.4.

Regulatory Services Price. The price to be paid by Client for regulatory
services shall be set forth in a Project Plan.

 

  5.5.

Default in Payment Obligations. In addition to all other remedies available to
Catalent in the event of a Client default, if Client fails to make undisputed
payments as required hereunder, Catalent may refuse all further orders and may
refuse to Produce any Product until Client’s account is paid in full.

 

  5.6.

Insurance. Each Party shall, at its own cost and expense, obtain and maintain in
full force and effect during the Term the following: (A) Commercial General
Liability Insurance with a per occurrence limit of $[***] and an annual
aggregate limit of $[***]; (B) Products and Completed Operations Liability
Insurance with a per occurrence limit of not less than $[***]; (C) Workers’
Compensation Insurance with statutory amounts and Employers Liability Insurance
with limits of not less than $[***] per accident; and (D) Auto Liability
insurance for owned, hired and non-owned vehicles in a minimum amount of $[***]
combined single limit. Client shall, at its own cost and expense, obtain and
maintain in full force and effect during the Term, All Risk Property Insurance,
including transit coverage, in an amount equal to the full replacement value of
its property at all times whether in transit to, or from, a Facility, between
Facilities, or present at a Facility. Client shall obtain a

 

CONFIDENTIAL INFORMATION    Page 22 of 44



--------------------------------------------------------------------------------

Certain information identified by bracketed asterisks ([* * *]) has been omitted
from this exhibit because it is both not material and would be competitively
harmful if publicly disclosed.

 

  waiver of subrogation clause from its property insurance carrier in favor of
Catalent. Each Party may self-insure all or any portion of the required
insurance as long as, together with its Affiliates, its US GAAP net worth is
greater than $[***] or its annual EBITDA (earnings before interest, taxes,
depreciation and amortization) is greater than $[***]. If any required insurance
policy is written on a claims-made basis, such policy shall be maintained
throughout the Term and for a period of at least [***] years thereafter. Each
Party shall be named as an additional insured within the other Party’s products
liability insurance policies. Waivers of subrogation and additional insured
status obligations will operate the same whether insurance is carried through
third parties or self-insured. Upon the other Party’s written request from time
to time, each Party shall promptly furnish to the other Party a certificate of
insurance or other evidence of the required insurance or qualification to
self-insurance in accordance with the requirements of this Article 5 (“Price and
Payment”). Each insurance policy that is required under this Agreement shall be
obtained from an insurance carrier with an A.M. Best or equivalent rating of at
least A- VII or an S&P rating of A.

 

  5.7.

Taxes. Unless otherwise indicated in writing by Catalent, all prices and charges
are exclusive of any applicable taxes, levies, import duties, Goods and Services
Tax (GST), Value Added Tax (VAT), and fees of whatever nature, imposed by or
under the authority of any governmental body, all of which shall be paid by
Client (other than taxes on Catalent’s net income). If applicable, Indiana sales
tax shall be charged on all applicable transactions unless Client has provided
to Catalent a properly completed Indiana Exemption Certificate (Form ST-105). To
the extent that Client owns any Dedicated Equipment or other personal property
located at the Facility that is subject to property tax, Catalent may be
obligated to report such property and Client shall be obligated to file and pay
all applicable Monroe County, Indiana property taxes. If any deduction or
withholding in respect of any tax or otherwise is required by law to be made
from the amounts payable under this Agreement, Client shall be obliged to pay to
Catalent such greater sum as will leave Catalent, after such required deduction
or withholding is made, with the same amount as it would have been entitled to
receive in the absence of any such required deduction or withholding obligation.

 

6.

Representations and Warranties.

 

  6.1.

Mutual Representations and Warranties. Each Party hereby represents and warrants
to the other Party as follows:

 

  6.1.1

Such Party is duly organized, validly existing and in good standing under the
laws of the jurisdiction in which it is organized.

 

CONFIDENTIAL INFORMATION    Page 23 of 44



--------------------------------------------------------------------------------

Certain information identified by bracketed asterisks ([* * *]) has been omitted
from this exhibit because it is both not material and would be competitively
harmful if publicly disclosed.

 

  6.1.2

Such Party (i) has the requisite power and authority and the legal right to
enter into this Agreement and to perform its obligations hereunder, and (ii) has
taken all necessary action on its part to authorize the execution and delivery
of this Agreement and the performance of its obligations hereunder.

 

  6.1.3

This Agreement has been duly executed and delivered on behalf of such Party, and
constitutes a legal, valid, binding obligation, enforceable against such Party
in accordance with its terms.

 

  6.1.4

All necessary consents, approvals and authorizations of all governmental
authorities and other Persons required to be obtained by such Party in
connection with this Agreement have been obtained.

 

  6.1.5

The execution and delivery of this Agreement and the performance of such Party’s
obligations hereunder (i) do not and will not conflict with or violate any
requirement of Applicable Laws or regulations and (ii) do not and will not
conflict with, or constitute a default under, any contractual obligation of such
Party. Catalent has informed Client, and Client acknowledges, that Catalent is a
US Government contractor and that in an emergency declared by the US Government,
Catalent may be obligated to give US Government production requirements priority
over other production orders. If this occurs, it shall not be deemed a breach by
Catalent of its representations and warranties under this clause, or under any
other section of this Agreement.

 

  6.1.6

Each Party represents, warrants and covenants that it shall not employ, contract
with, or retain any person directly or indirectly to perform any services under
this Agreement if: (i) such person is presently debarred by the FDA pursuant to
21 U.S.C. § 335a and b or its successor provisions, or the party has knowledge
that such a person is under investigation by the FDA for debarment; or (ii) such
a person has a disqualification hearing pending or has been disqualified by the
FDA pursuant to 21 CFR § 312.70 or its successor provisions. In addition, each
Party represents, warrants and

 

CONFIDENTIAL INFORMATION    Page 24 of 44



--------------------------------------------------------------------------------

Certain information identified by bracketed asterisks ([* * *]) has been omitted
from this exhibit because it is both not material and would be competitively
harmful if publicly disclosed.

 

  covenants that it has not and shall not engage in any conduct or activity
which could reasonably lead to any of the above-mentioned disqualification or
debarment actions. If, during the Term, either party or any person employed or
retained by it to perform the Services: (A) comes under investigation by the FDA
for a debarment action or disqualification; (B) is debarred or disqualified; or
(C) engages in any conduct or activity that could lead to any of the
above-mentioned disqualification or debarment actions, such Party shall
immediately notify the other Party of same.

 

  6.1.7

No transaction or dealing under this Agreement shall be conducted with or for an
individual, entity or a country that is designated as the target of any
sanction, restriction or embargo administered by the United Nations, European
Union, United Kingdom or United States of America.

 

  6.2.

Representations and Warranties of Client. Client further represents and
warrants, and covenants that:

 

  6.2.1

Client has lawful access to and the right to license or sublicense the Client
Confidential Information, Client Intellectual Property Rights and Client
Materials to Catalent under this Agreement.

 

  6.2.2

Client is not subject to any written claim or notice of infringement or
misappropriation of any third party intellectual property rights relating to the
Client Confidential Information, Client Intellectual Property Rights or Client
Materials used by Catalent under this Agreement.

 

  6.2.3

[***] each of the making, having made, use or importation of the Product and/or
the Client Materials in accordance with the Project Plan and this Agreement do
not infringe or misappropriate any third party intellectual property rights.

 

  6.2.4

The biological and chemical properties of the Client Materials have been
evaluated prior to the Effective Date and, to Client’s knowledge, the Client
Materials are safe and non-hazardous for purposes of the Services to be
performed hereunder.

 

CONFIDENTIAL INFORMATION    Page 25 of 44



--------------------------------------------------------------------------------

Certain information identified by bracketed asterisks ([* * *]) has been omitted
from this exhibit because it is both not material and would be competitively
harmful if publicly disclosed.

 

  6.3.

Representations and Warranties of Catalent. Catalent shall perform all Services
in accordance with Applicable Laws. Except with respect to a
Development/Engineering Batch, Catalent represents, warrants and covenants that:
(a) the Production shall be performed in accordance with Section 3.2
(“Performance”) and (b) the Product when made available at Catalent’s shipping
docks shall: (i) meet Product Specifications; (ii) have been Produced in
accordance with CGMP and Applicable Laws; and (iii) at the time of delivery,
shall be free and clear of any lien or encumbrance. Catalent further represents,
warrants, and covenants that (A) Catalent owns, or holds sufficient rights to
use for the purposes of Production of the Product, all Catalent Intellectual
Property used by Catalent in the Production of the Product pursuant to this
Agreement, (B) such Catalent Intellectual Property does not infringe the
intellectual property rights of any third, and (C) all Permitted Subcontractors
utilized by Catalent in fulfillment of its obligations under this Agreement are
obligated to assign any intellectual property developed hereunder to Catalent.
EXCEPT FOR ANY REPRESENTATIONS AND WARRANTIES IN THIS AGREEMENT, CATALENT HEREBY
EXPRESSLY DISCLAIMS ALL OTHER REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESS OR
IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF DESIGN, MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE OR ARISING FROM A COURSE OF DEALING OR USAGE OR
TRADE PRACTICE, WITH REGARD TO ANY PRODUCT DELIVERED HEREUNDER, WHETHER USED
ALONE OR IN COMBINATION WITH OTHER SUBSTANCES OR NON-INFRINGEMENT OF THE PATENT
RIGHTS OR OTHER INTELLECTUAL PROPERTY RIGHTS OF ANY OTHER PERSON.

 

7.

Indemnification; Limitation of Liability; Waiver of Subrogation.

 

  7.1.

Client Indemnification. Subject to the limitations set forth in Section 7.4,
Client shall indemnify, defend and hold harmless Catalent against any Damages,
whether or not foreseeable or in the contemplation of Catalent or Client, that
Catalent suffers as a result of any third party Claims arising out of: (a) any
material breach of the representations and warranties set forth in Sections 6.1
(“Mutual Representations and Warranties”) and 6.2.4; (b) the distribution or use
of the Product Produced by Catalent under this Agreement; (c) Product Liability
Claims; (d) negligence (active, passive or imputed), gross negligence or willful
misconduct of Client in relation to the use, processing, storage or sale of the
Product Produced by Catalent under this Agreement; and/or (e) any claims by
third parties alleging Catalent’s use of the Client Materials, Client
Confidential Information, Client Intellectual Property Rights or the Product
Specifications in accordance with the Project Plans and this Agreement infringes
any intellectual property rights of any third party (whether or not Client knew
or should have known about such alleged infringement). This indemnification
obligation shall not apply to the extent that such Claims arise

 

CONFIDENTIAL INFORMATION    Page 26 of 44



--------------------------------------------------------------------------------

Certain information identified by bracketed asterisks ([* * *]) has been omitted
from this exhibit because it is both not material and would be competitively
harmful if publicly disclosed.

 

  out of: (i) Catalent’s production techniques while performing the Services; or
(ii) a modification of the Client Materials, Client Confidential Information,
Client Intellectual Property Rights or the Product Specification that is not
approved by Client. Client shall have no obligation to indemnify, defend or hold
harmless Catalent in accordance with this Section 7.1 to the extent that any
Damages are caused by Catalent’s negligence (active, passive or imputed), gross
negligence or willful misconduct or the breach by Catalent of any warranty,
representation, or covenant made by Catalent in this Agreement.

 

  7.2.

Catalent Indemnification. Subject to the limitations set forth in Section 7.4,
Catalent shall indemnify, defend and hold harmless Client against any Damages,
whether or not foreseeable or in the contemplation of Client or Catalent, that
Client may suffer as a result of any third party claims, suits or actions
arising from: (a) Catalent’s breach of the representations and warranties in
Sections 6.1 (“Mutual Representation and Warranties”) and 6.3 (“Representations
and Warranties of Catalent”); (b) negligence (active, passive or imputed), gross
negligence or willful misconduct of Catalent in performance of the Services;
and/or (c) any claims by third parties alleging Catalent’s Production techniques
while performing the Services infringe any intellectual property rights of any
third party (whether or not Catalent knew or should have known about such
alleged infringement). This indemnification obligation shall not apply to the
extent the Damages are a result of: (i) Client’s negligence (active, passive or
imputed); (ii) Catalent’s use of an application or production technique that has
been provided by Client; or (iii) Catalent’s use of Client Materials.

 

  7.3.

Procedure for Indemnification. A Party (the “Indemnitee”) that intends to claim
indemnification under Sections 7.1 (“Client Indemnitee Indemnification”) or 7.2
(“Catalent Indemnification”) shall promptly notify the other Party (the
“Indemnitor”) of any Claim for which the Indemnitee intends to claim such
indemnification. The Indemnitee shall have the right to retain its own counsel,
at its own cost, to participate in the defense of any Claim. The indemnity
obligations under Sections 7.1 (“Client Indemnification”) and 7.2 (“Catalent
Indemnification”) shall not apply to amounts paid in settlement of any claim,
demand, action or other proceeding if such settlement is effected without the
prior express written consent of the Indemnitor, which consent shall not be
unreasonably withheld or delayed. The failure to deliver notice to the
Indemnitor within a reasonable time after notice of any such Claim, or the
commencement of any such action or other proceeding, if materially prejudicial
to its ability to defend such claim, demand, action or other proceeding, shall
relieve such Indemnitor of any liability to the Indemnitee under Sections 7.1
(“Client Indemnification”) and 7.2 (“Catalent Indemnification”) with respect
thereto, but the omission so to deliver notice to

 

CONFIDENTIAL INFORMATION    Page 27 of 44



--------------------------------------------------------------------------------

Certain information identified by bracketed asterisks ([* * *]) has been omitted
from this exhibit because it is both not material and would be competitively
harmful if publicly disclosed.

 

  the Indemnitor shall not relieve it of any liability that it may have to the
Indemnitee otherwise than under Sections 7.1 (“Client Indemnification”) and 7.2
(“Catalent Indemnification”). The Indemnitor may not settle or otherwise consent
to an adverse judgment in any such Claim without the prior express written
consent of the Indemnitee, which consent shall not be unreasonably withheld or
delayed. The Indemnitee, its employees and agents shall reasonably cooperate
with the Indemnitor and its legal representatives in the investigation and
defense of any claim, demand, action or other proceeding covered by this
Section 7.3 (“Procedure for Indemnification”).

 

  7.4.

Limitation of Liability.

 

  7.4.1

DISCLAIMER OF SPECIAL DAMAGES. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE
OTHER PARTY OR TO ANY THIRD PARTY UNDER THIS AGREEMENT FOR ANY PUNITIVE DAMAGES
OR SPECIAL, INCIDENTAL, OR CONSEQUENTIAL DAMAGES (INCLUDING LOST PROFITS,
BUSINESS OR REVENUE) EVEN IF ADVISED OR AWARE OF THE POSSIBILITY OF SUCH
DAMAGES.

 

  7.4.2

Direct Damage Limitation. The liability of Catalent to Client, its permitted
assigns and successors in interest, for any Damages suffered by Client or its
permitted assigns and successors in interest, arising as a direct result of a
breach of this Agreement, or of any other liability, including misrepresentation
and negligence, arising out of this Agreement and the Services provided
hereunder, including the production or supply of Product and Catalent’s
liability under Section 7.2 (“Catalent Indemnification”), shall be limited to:
(i) [***] the [***] amount [***] by [***] from [***] for [***] for the [***]
that [***] to the [***]; (ii) [***] dollars ($[***]) in the event of loss of
[***] as set forth in [***]; or (iii) [***] Dollars ($[***]) (in the case of
[***] not covered by (i) or (ii) above) [***].

 

  7.5.

Abatement. Notwithstanding anything to the contrary in this Agreement, in the
event that Production is held, in a suit or proceeding, to infringe any
intellectual property rights of a third party (or to constitute the
misappropriation of a trade secret of a third party) and Production is enjoined,
or Catalent has an objective basis (confirmed by an opinion of its legal
counsel) for believing that it is likely to be found to infringe or constitute a
misappropriation, or is likely to be enjoined, then Catalent shall, at its
option,

 

CONFIDENTIAL INFORMATION    Page 28 of 44



--------------------------------------------------------------------------------

Certain information identified by bracketed asterisks ([* * *]) has been omitted
from this exhibit because it is both not material and would be competitively
harmful if publicly disclosed.

 

  either: (i) procure the right to continue Production; or (ii) modify the
Production so that it becomes non-infringing or no longer constitutes a
misappropriation, provided that such modification has no adverse effect on
Client hereunder; provided, however, that if (i) and (ii) are not reasonably
practicable, then Catalent shall notify Client and Client shall have the right,
in its sole discretion, to terminate this Agreement, effective upon the date the
notice is given, by giving Catalent prior written notice of the termination.
Client shall have no obligations to make any additional payments, including any
payments for Firm Order made but not fulfilled, after the effective date of such
termination.

 

  7.6.

Waiver of Subrogation. All Catalent Supplied Components and equipment (other
than Dedicated Equipment owned by Client) used by Catalent in the Production of
Product (collectively, “Catalent Property”) shall at all times remain the
property of Catalent and Catalent assumes risk of loss for such property until
delivery of Product to a common carrier as specified under Section 3.11
(“Delivery Terms”). Catalent hereby waives any and all rights of recovery
against Client, or against its directors, officers, employees, agents or
representatives, for any loss or damage to Catalent Property to the extent the
loss of damage is covered or could be covered by insurance (whether or not such
insurance is described in this Agreement). Client assumes all risk of loss for
all Client Materials, Dedicated Equipment owned by Client, and all Product that
are in Client’s possession (collectively, “Client Property”). Client hereby
waives any and all rights of recovery against Catalent, or against its
directors, officers, employees, agents or representatives, for any loss or
damage to the Client Property to the extent the loss of damage is covered or
could be covered by insurance (whether or not such insurance is described in
this Agreement).

 

  7.7.

Limitations an Essential Element of the Agreement. The Parties are willing to
enter into this Agreement only in consideration of and in reliance upon the
provisions of this Agreement limiting their exposure to loss or liability. Such
provisions are an essential part of the bargain underlying this Agreement and
have been reflected in the pricing and other consideration specified in this
Agreement. Both Parties understand and agree that the exclusion of warranties,
limitation of liability and the limitation of remedies allocate risks between
the Parties as authorized under Applicable Laws.

 

8.

Confidentiality and Non-Solicitation of Employees.

 

  8.1.

Confidential Information. Each Party agrees that during the Term of this
Agreement and for a period of [***] years thereafter, it will keep the
Confidential Information of the other Party secret and confidential in
accordance with the terms and conditions of this Agreement, respect the other

 

CONFIDENTIAL INFORMATION    Page 29 of 44



--------------------------------------------------------------------------------

Certain information identified by bracketed asterisks ([* * *]) has been omitted
from this exhibit because it is both not material and would be competitively
harmful if publicly disclosed.

 

  Party’s proprietary rights therein and make use of and permit to be made use
of such information and material only as necessary to perform its obligations
and exercise its rights under this Agreement. Neither Party may disclose or
permit the Confidential Information of the other Party to be disclosed to any
third party except as expressly provided herein without the other Party’s prior
written consent.

 

  8.2.

Disclosure of Confidential Information. Client and Catalent shall grant access
to the other Party’s Confidential Information only to its Affiliates, employees
and Permitted Subcontractors who reasonably need to know such information for
purposes such Party’s exercise of its rights or performance of its obligations
under this Agreement and who are subject to written obligations of
confidentiality with respect to which Confidential Information no less
restrictive than those set forth in this Article 8.

 

  8.3.

Exceptions to Confidentiality. The obligations of Article 8 shall not apply to
Confidential Information to the extent that it:

 

  8.3.1

is now, or hereafter becomes, through no act or failure to act on the part of
the receiving Party in breach of Article 8 (“Confidential Information and
Non-Solicitation of Employees”), generally known or available;

 

  8.3.2

is known by the receiving Party at the time of receiving such Confidential
Information, as shown by contemporaneous written records;

 

  8.3.3

is furnished after the Effective Date to the receiving Party by a third party,
without breach of and not subject to any obligation of confidentiality; or

 

  8.3.4

is independently developed by the receiving Party without use of or reference to
Confidential Information of the other Party, as shown by independent written
records, contemporaneous with such development.

In addition, the receiving Party may disclose the disclosing Party’s
Confidential Information to the extent that it is compelled to do so under any
statutory, regulatory, stock exchange or similar legislative requirement or
court order, provided, however, that (i) the receiving Party gives the
disclosing Party prior written notice of such required disclosure (to the extent
permitted) and assists the disclosing Party in its reasonable efforts to prevent
or limit such disclosure; and (ii) the Confidential Information so disclosed
otherwise remains the Confidential Information of the disclosing Party for the
purposes of Article 8 (“Confidentiality and Non-Solicitation of Employees”).

 

CONFIDENTIAL INFORMATION    Page 30 of 44



--------------------------------------------------------------------------------

Certain information identified by bracketed asterisks ([* * *]) has been omitted
from this exhibit because it is both not material and would be competitively
harmful if publicly disclosed.

 

  8.4.

Return of Confidential Information. Upon any expiration or termination of this
Agreement, each Party will use diligent efforts (including without limitation a
diligent search of files and computer storage devices) to return or destroy all
Confidential Information of the other Party and all copies, summaries,
compilations, extracts or other derivatives thereof, except to the extent such
Confidential Information is necessary to exercise any right surviving
termination of this Agreement. Additionally, each Party will be allowed to keep
one archival copy of any Confidential Information of the other Party solely for
record keeping and for the purpose of determining its rights and obligations
hereunder.

 

  8.5.

Restrictions on Soliciting Catalent Employees. During the Term of the Agreement
and for [***] months after the Agreement terminates or expires, Client shall
not, directly or indirectly, solicit, hire, employ or attempt to solicit, hire
or employ any person who is or was an employee of Catalent during the Term (or
the following [***] months), or in any other way directly or indirectly seek to
solicit, induce, bring about, influence, promote, facilitate, or encourage any
such individual to work for Client or any party other than Catalent. The
foregoing limitation shall not apply with respect to any general solicitations
for employment made by Client.

 

  8.6.

Remedies. Each Party acknowledges and agrees that the other Party may not have
an adequate remedy at law for a violation of this Article 8 (“Confidentiality
and Non-Solicitation of Employees”) and therefore shall be entitled to seek
enforcement of this Article 8 (“Confidentiality and Non-Solicitation of
Employees”) by temporary or permanent injunctive or mandatory relief obtained in
any court of competent jurisdiction without the necessity of proving Damages,
and without prejudice to any other rights and/or remedies which may be available
to such Party at law or in equity.

 

  8.7.

Use of Name. Except as set forth in Section 9.6 (“Trademarks”), neither Party
shall use the name or trademarks of the other Party, except to the extent that a
Party is permitted to use the Confidential Information of the other Party or
required to do so pursuant to this Article 8 (“Confidentiality and
Non-Solicitation of Employees”), without the prior written consent of such other
Party, such consent not to be unreasonably withheld. Under no circumstances
shall either Party state or imply in any promotional material, publication or
other published announcement that the other Party has tested or approved any
product.

 

CONFIDENTIAL INFORMATION    Page 31 of 44



--------------------------------------------------------------------------------

Certain information identified by bracketed asterisks ([* * *]) has been omitted
from this exhibit because it is both not material and would be competitively
harmful if publicly disclosed.

 

9.

Intellectual Property.

 

  9.1.

Disclosure. Catalent shall disclose to Client any and all Product Inventions
made pursuant to the activities undertaken relating to this Agreement promptly
after each such Invention is developed, conceived, or reduced to practice.

 

  9.2.

Catalent Intellectual Property Rights. As between the Parties, Catalent shall
solely own all right, title and interest in and to the Catalent Intellectual
Property Rights. Catalent hereby grants Client a non-exclusive, perpetual,
irrevocable, fully paid-up, sublicensable, royalty-free license under the
Catalent Intellectual Property Rights solely for the purpose of using, offering
for sale, selling, exporting, and/or importing Product supplied by Catalent.
Client shall not, without Catalent’s prior written consent, use the Catalent
Intellectual Property Rights for any purpose other than as stated herein.

 

  9.3.

Client Intellectual Property Rights. As between the Parties, Client shall solely
own all right, title and interest in and to the Client Intellectual Property
Rights. Catalent shall not, without Client’s prior written consent, use the
Client Intellectual Property Rights for any purpose other than Services as
contemplated in this Agreement, including in Section 2.3 (“License Grant”).

 

  9.4.

Inventions. All Project Inventions shall be owned by Catalent. Client hereby
assigns and agrees to assign all of its ownership rights in and to the Project
Inventions to Catalent. To the extent that a Project Invention is patentable,
Catalent shall have the right (but not the obligation) to file, prosecute and
maintain any patents or patent applications claiming or covering any Project
Invention. All Product Inventions shall be owned by Client. Catalent hereby
assigns and agrees to assign all of its ownership rights in and to the Product
Inventions to Client. Client shall have the right but not the obligation to
file, prosecute and maintain any patents or patent applications claiming all
Product Inventions. Each Party shall bear the expense of activities relating to
its own filing, prosecution and maintenance of any patent or patent applications
provided for by this Section 9.4 (“Inventions”). Each Party shall execute all
writings or take such acts, at the other Party’s expense, as may be reasonably
required for either Party to fully enjoy the rights and licenses granted
pursuant to this Section 9.4 (“Inventions”).

 

  9.5.

No Implied Licenses. Except as expressly set forth in this Agreement, nothing
contained in this Agreement shall be construed as granting, by implication,
estoppel or otherwise, any licenses or rights under any patents or other
intellectual property rights. Only licenses and rights granted expressly herein
shall be of legal force and effect.

 

CONFIDENTIAL INFORMATION    Page 32 of 44



--------------------------------------------------------------------------------

Certain information identified by bracketed asterisks ([* * *]) has been omitted
from this exhibit because it is both not material and would be competitively
harmful if publicly disclosed.

 

  9.6.

Trademarks.

 

  9.6.1

Catalent License. Subject to the terms and conditions of this Agreement, Client
grants to Catalent a non-exclusive, non-sublicensable (except to Permitted
Subcontractors) royalty free license during the Term to use the Client
Trademarks for the sole purpose of allowing Catalent to fulfill its
responsibilities under this Agreement. Such license shall not be transferable in
whole or in part. Catalent may only use the Client Trademarks in accordance with
any usage guidelines that Client provides to Catalent from time to time.
Catalent agrees that all goodwill arising out of the use of the Client
Trademarks will accrue to the sole benefit of Client.

 

  9.6.2

Client Ownership. Client shall be solely responsible for selecting, registering
and enforcing the Client Trademarks used to identify the Product, except as set
forth in Section 9.6.1 (“Catalent License”), and shall have sole and exclusive
rights in such Client Trademarks.

 

  9.7.

Ownership of Information. All information not in the public domain, including
ideas, discoveries, inventions, data, formulae, techniques, procedures for
experiments and tests, designs, sketches, records, biological processes and
analyses, whether or not patented or eligible for patent protection
(“Information”) developed by Catalent pursuant to this Agreement, including all
interim reports and final reports, any data, records relating exclusively to
Batches of the Product, and analytical methods and specifications and all copies
thereof, shall be the sole property of Client. Catalent shall provide to Client
copies of Information and access to Information in accordance with the terms of
this Agreement. All records generated by or delivered to Catalent that are not
subsequently delivered to Client shall be retained by Catalent for any retention
period required by Applicable Laws.

 

10.

Term and Termination.

 

  10.1.

Term. This Agreement shall be effective on the Effective Date and shall continue
for thirty-six (36) months thereafter (the “Initial Term”), unless earlier
terminated in accordance with the terms of this Agreement. This Agreement will
be renewed for successive twelve (12) month periods commencing at the expiration
of the Initial Term and any extensions thereof unless either the Client or
Catalent gives the other Party written notice of intent not to renew the
Agreement at least ninety (90) days prior to the expiration of the Initial Term
or any extension thereof. The Initial Term as may be extended is referred to
herein as the “Term.” Client may at any time terminate this Agreement for its
convenience upon thirty (30) days written notice to Catalent.

 

CONFIDENTIAL INFORMATION    Page 33 of 44



--------------------------------------------------------------------------------

Certain information identified by bracketed asterisks ([* * *]) has been omitted
from this exhibit because it is both not material and would be competitively
harmful if publicly disclosed.

 

  10.2.

Termination for Breach.

 

  10.2.1

Generally. Except as provided in Section 10.2.2 (“Exhaustion”), the failure by a
Party (the “Defaulting Party”) to comply with any of the Defaulting Party’s
material obligations under this Agreement shall entitle the other Party (the
“Non-Defaulting Party”) to give to the Defaulting Party notice specifying the
nature of the default and requiring the Defaulting Party to cure such default.
If such default is not cured within thirty (30) days after the receipt of such
notice (or, if such default reasonably cannot be cured within such period), the
Non-Defaulting Party shall be entitled, without prejudice to any of the other
rights conferred on it by this Agreement or available to it at law, in equity or
under this Agreement, to terminate this Agreement by giving further notice to
the Defaulting Party, to take effect immediately upon delivery thereof. The
right of either Party to terminate this Agreement, as provided in this
Section 10.2.1 (“Generally”), shall not be affected in any way by its waiver or
failure to take action with respect to any previous default.

 

  10.2.2

Exhaustion. No default based on a claimed failure of any Product to conform to
the Product Specifications shall be the subject of a notice under Section 10.2.1
(“Generally”) until and unless all procedures and remedies specified in
Article 4 (“Nonconforming Product”) shall have first been exhausted.
Furthermore, no inability to supply Client with Product caused by an event of
Force Majeure shall be the subject of a notice under Section 10.2.1
(“Generally”).

 

  10.3.

Termination for Insolvency. Subject to any limitations imposed by applicable
law, either Party shall have the right to terminate this Agreement by giving
notice to the other Party in the event that:

 

  10.3.1

Such other Party shall have: (i) voluntarily commenced any proceeding or filed
any petition seeking relief under the bankruptcy, insolvency or other similar
laws of any jurisdiction, (ii) applied for, or consented to, the appointment of
a receiver, trustee, custodian, sequestrator, conciliator, administrator or
similar official for it or for all or substantially all of its property,
(iii) filed an answer admitting the material allegations of a petition filed
against or in

 

CONFIDENTIAL INFORMATION    Page 34 of 44



--------------------------------------------------------------------------------

Certain information identified by bracketed asterisks ([* * *]) has been omitted
from this exhibit because it is both not material and would be competitively
harmful if publicly disclosed.

 

  respect of it in any such proceeding, (iv) made a general assignment for the
benefit of creditors of all or substantially all of its assets, (v) become
unable generally, or admitted in writing its inability, to pay all or
substantially all of its debts as they become due, or (vi) taken corporate
action for the purpose of effecting any of the foregoing; or

 

  10.3.2

An involuntary proceeding shall have been commenced, or any involuntary petition
shall have been filed, in a court of competent jurisdiction seeking: (i) relief
in respect of such other Party, or of its property, under the bankruptcy,
insolvency or similar laws of any jurisdiction, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conciliator, administrator or
similar official for such other Party or for all or substantially all of its
property, or (iii) the winding-up or liquidation of such other Party; and, in
each case, such proceeding or petition shall have continued undismissed for
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall have continued unstayed, unappealed and in effect for thirty (30) days.

 

  10.4.

Consequences of Termination.

 

  10.4.1

Payments Upon and After Termination. Upon expiration or termination of this
Agreement for any reason other than as a result of Catalent’s failure to comply
with any of its material obligations under this Agreement or as set forth in
Sections 3.11 or 7.5, Client shall pay Catalent for all work in process and Firm
Orders (including all binding Project Plans and purchase orders) that are in
place as of the termination date. All such payments shall be made within [***]
days of invoicing by Catalent. Unless this Agreement is terminated then as a
result of Catalent’s failure to comply with any of the its material obligations
under this Agreement or as set forth in Sections 3.11 or 7.5, upon any
termination (but not expiration) of this Agreement, Client shall reimburse
Catalent for all costs and expenses incurred, and all non-cancelable commitments
made, in the performance of Services, including (A) any costs incurred to wind
down and cease any ongoing Services and (B) all costs for purchases made by
Catalent on behalf of Client. For the avoidance of doubt, if Client terminates
this Agreement as a result of Catalent’s failure to comply with any of its
material obligations under this Agreement, Client shall have no obligations to
make any additional payments (including any payments for Firm Order made but not
fulfilled) under this Agreement.

 

CONFIDENTIAL INFORMATION    Page 35 of 44



--------------------------------------------------------------------------------

Certain information identified by bracketed asterisks ([* * *]) has been omitted
from this exhibit because it is both not material and would be competitively
harmful if publicly disclosed.

 

  10.4.2

Effect of Termination. In the event of any termination or expiration of this
Agreement, Catalent shall provide reasonable assistance to Client to implement
the transfer of Production responsibility for the Product to Client or its
designee. Such reasonable assistance shall include transfer of all processes,
procedures, know-how and data necessary or useful to process the Product and to
Produce the Product in accordance with the Product Specifications (as in effect
at the time of such termination or expiration) and FDA guidelines, including
assistance of Catalent personnel in compiling and transferring this information.
Such reasonable assistance will be provided by Catalent at its customary
per/hour, per/person rates then in effect relative to the work to be performed.

 

  10.5.

Accrued Rights; Surviving Obligations.

 

  10.5.1

Accrued Rights. Termination or expiration of this Agreement for any reason shall
be without prejudice to any rights that shall have accrued to the benefit of
either Party prior to such termination or expiration. Such termination or
expiration shall not relieve either Party from obligations that are expressly
indicated to survive termination or expiration of this Agreement.

 

  10.5.2

Surviving Obligations. All of the Parties’ respective rights and obligations
under Sections 1 (“Definitions”), 2.3 (“License Grant”) (for the period set
forth therein, and subject to the terms set forth therein), 2.5 (“Ownership and
Risk of Loss”), 3.6 (“No Amendment of Agreement”), 3.8 (“Cancellation of Firm
Order”), 3.9.1 (“Client-Supplied Component Storage”), 3.12 (“Audit”), 3.13.3
(“Ownership and Risk of Loss; Disposition of Equipment”), 4 (“Nonconforming
Product”), 5.1 (“Product Price”), 5.2 (“Cost Reimbursement”), 5.3 (“Payment
Terms”), 5.6 (“Insurance”), 6 (“Representations and Warranties”),
7 (“Indemnification; Limitation of Liability; Waiver of Subrogation”), 8
(“Confidentiality and Non-Solicitation of

 

CONFIDENTIAL INFORMATION    Page 36 of 44



--------------------------------------------------------------------------------

Certain information identified by bracketed asterisks ([* * *]) has been omitted
from this exhibit because it is both not material and would be competitively
harmful if publicly disclosed.

 

  Employees”), 9 (“Intellectual Property”), 10.4 (“Consequences of
Termination”), 10.5 (“Accrued Rights; Surviving Obligations”), 11.7 (“Records”),
11.9 (“Ownership of Regulatory Filings”), 12.2 (“Severability”), 12.3
(“Notices”), 12.4 (“Governing Law”), 12.5 (“Alternative Dispute Resolution”),
12.6 (“Entire Agreement”), 12.7 (“Attempts to Amicably Resolve Disputes”), 12.8
(“Waiver”), 12.9 (“Independent Contractors”), and 12.17 (“Quality Agreement”)
shall survive termination or expiration of this Agreement.

 

11.

Regulatory.

 

  11.1.

Permits. Each Party shall be responsible, at its own expense, to obtain and
maintain all permits and licenses required for it to carry out its obligations
hereunder.

 

  11.2.

Regulatory Approvals. Client will diligently pursue Regulatory Approval of
marketing licenses for each Product Produced by Catalent hereunder. Client will
advise Catalent of document requirements in support of NDA and/or BLA and
similar applications required of foreign governments and agencies including
amendments, license applications, supplements and maintenance of such. Catalent
will provide documents and assist Client in preparation of submissions to
Regulatory Authorities (both U.S. and foreign) designated by Client in support
of Client’s NDAs (if any), and similar applications required of foreign
governments and licenses. All regulatory submission preparation and maintenance
performed by Catalent for Client shall be specified in a Project Plan for
regulatory services.

 

  11.3.

Compliance with CGMPs; Monitoring of Records. Catalent shall monitor and
maintain reasonable records respecting its compliance with CGMPs in the manner
provided by the Quality Agreement, including the process of establishment and
implementation of the operating procedures and the training of personnel as are
reasonably necessary to assure such compliance.

 

  11.4.

Regulatory Authority Inspections. At Client’s request, Catalent will authorize
Regulatory Authorities to review related applications on Client’s behalf.
Catalent will notify Client within [***] calendar days of all contacts with
Regulatory Authorities (both written and verbal) related to each Product.
Catalent shall inform Client of the result of any regulatory inspection which
directly affects the Production of a Product, including any notice of
inspection, notice of violation or other similar notice received by Catalent
affecting Production, Facility, testing, storage or handling of a Product. In
the event of an FDA inspection which directly involves a Product, Client shall
be

 

CONFIDENTIAL INFORMATION    Page 37 of 44



--------------------------------------------------------------------------------

Certain information identified by bracketed asterisks ([* * *]) has been omitted
from this exhibit because it is both not material and would be competitively
harmful if publicly disclosed.

 

  immediately informed of the issuance of the Notice of Inspection (FDA Form
482). In the event that there are inspectional observations (FDA Form 483),
Client shall be informed immediately and shall have the opportunity to review
and provide Catalent with comments to Catalent’s response. Client shall provide
its comments to the response of these observations within [***] business days.
The contents of Catalent’s response shall be determined by Catalent in its sole
discretion.

 

  11.5.

Regulatory Communications and Correspondence. Except as provided in Section 11.4
(“Regulatory Authority Inspections”), any and all other communications from and
to the FDA or other Regulatory Authorities related to the Production of the
Product at the Facility shall be handled in accordance with the terms and
conditions of the Quality Agreement, or as otherwise agreed in writing by
Catalent and Client.

 

  11.6.

Regulatory Filings and Maintenance. Client shall be solely responsible for
preparing and submitting to the FDA all documents necessary for the Regulatory
Approval of Product including adverse drug experience reports, field alert
reports, periodic reports and applications for renewals, variations, supplements
and amendments. Catalent shall prepare and maintain all manufacturing files,
certificates, authorizations, data and other records that directly pertain to
the Production of the Product, as further set forth in the Quality Agreement or
as otherwise agreed in writing by Catalent and Client.

 

  11.7.

Records. Catalent shall maintain the records required by the terms and
conditions of the Quality Agreement, or as otherwise agreed to in writing by
Catalent and Client in a Project Plan. Catalent agrees that, in response to any
complaint, or in the defense by Client of any litigation, hearing, regulatory
proceeding or investigation relating to the manufacture of Product, Catalent
shall use [***] efforts to make available to Client (during normal business
hours and upon reasonable prior written notice) such Catalent employees and
records as may be reasonably necessary to permit the effective response to,
defense of, or investigation of such matters, subject to appropriate
confidentiality protections. Client shall reimburse Catalent for all costs and
expenses incurred by Catalent in connection with the performance of Catalent’s
obligations under the immediately preceding sentence.

 

  11.8.

Notification. Each Party shall promptly notify the other of new regulatory
requirements of which it becomes aware that are relevant to the Production of a
Product under this Agreement and that are required by the FDA, any other
applicable Regulatory Authority or other Applicable Laws or governmental
regulations. The Parties shall confer with each other with respect to the best
means to comply with such requirements.

 

CONFIDENTIAL INFORMATION    Page 38 of 44



--------------------------------------------------------------------------------

Certain information identified by bracketed asterisks ([* * *]) has been omitted
from this exhibit because it is both not material and would be competitively
harmful if publicly disclosed.

 

  11.9.

Ownership of Regulatory Filings. Client shall be the sole owner of all
regulatory filings and all governmental approvals obtained by Client from any
Regulatory Authority with respect to the Product. Notwithstanding the foregoing,
and for the avoidance of doubt, all rights in and to Catalent Intellectual
Property Rights and Catalent Confidential Information shall remain entirely
vested in Catalent.

 

12.

Miscellaneous.

 

  12.1.

Assignment. Neither Party may assign this Agreement without the prior written
consent of the other Party, which consent will not be unreasonably withheld.
Notwithstanding the foregoing, either Party may, without the prior consent of
the other Party, assign this Agreement to the successor entity in connection
with a merger or acquisition, or to an entity acquiring substantially all of the
product line or business operations of the assigning Party to which this
Agreement pertains, provided that such successor or acquiring entity will
expressly assume in writing the obligation to perform in accordance with the
terms and conditions of this Agreement. Any purported assignment not in
compliance with this Section 12.1 (“Assignment”) shall be void.

 

  12.2.

Severability. If any item or provision of this Agreement shall to any extent be
invalid or unenforceable, it shall be severed from this Agreement, and the
remainder of this Agreement shall not be affected thereby, and each term and
provision of this Agreement shall be valid and shall be enforced to the fullest
extent permitted by Applicable Law.

 

  12.3.

Notices. All notices and other communications under this Agreement shall be in
writing and shall be deemed given: (A) when delivered personally or by hand;
(B) when delivered by electronic mail (e-mail); (C) when received or refused, if
sent by registered or certified mail (return receipt requested), postage
prepaid; or (D) when delivered, if sent by express courier service; in each case
to the parties at the following addresses (or at such other address for a party
as shall be specified by like notice; provided, that notices of a change of
address shall be effective only upon receipt thereof):

If to Catalent Bloomington:

Catalent Indiana, LLC

1300 South Patterson Drive

Bloomington, Indiana 47403

Attention: [***]

E-Mail: [***]

 

CONFIDENTIAL INFORMATION    Page 39 of 44



--------------------------------------------------------------------------------

Certain information identified by bracketed asterisks ([* * *]) has been omitted
from this exhibit because it is both not material and would be competitively
harmful if publicly disclosed.

 

With a copy to:

Catalent Pharma Solutions, LLC

14 Schoolhouse Road

Somerset, NJ 08873

Attention: [***]

E-Mail: [***]

If to Client: Catalyst Biosciences, Inc.

611 Gateway Boulevard, Suite 710

South San Francisco, CA 94080

Attention: [***]

 

  12.4.

Governing Law. The Agreement shall be governed by and construed in accordance
with the laws of the state of New York, without regard for its conflict of laws
principles.

 

  12.5.

Alternative Dispute Resolution. Any dispute arising between the Parties in
connection with this Agreement shall first be presented to the respective senior
executives of the Parties for their consideration and resolution as set forth in
Section 12.7 (“Attempts to Amicably Resolve Disputes”) below. If such Parties’
executives cannot resolve such dispute within [***] days, then such dispute may
be submitted by either Party to arbitration by the International Institute for
Conflict Prevention and Resolution, 30 E. 33rd Street, 6th Floor, New York, NY
10016 (“CPR”) by one arbitrator selected by the Parties. If no agreement on an
arbitrator can be reached within [***] days after the CPR offers names of
potential arbitrators, then the CPR will choose one arbitrator having reasonable
experience in commercial transactions of the type described in this Agreement.
The arbitration shall take place in the English language in New York City, New
York, in accordance with the CPR administered arbitration rules then in effect,
and judgment upon any award rendered in such arbitration will be binding and may
be entered in any court having jurisdiction of the matter. The arbitration shall
commence within [***] days of the date on which an arbitrator is selected. The
arbitrator’s decision shall set forth a reasoned basis for any award of damages
or finding of liability. The arbitrator shall not have power to award damages in
excess of actual compensatory damages and shall not multiply actual damages or
award punitive damages. The arbitrator shall award to the prevailing party, if
any, its costs and attorneys’ fees and expenses reasonably incurred in
connection with the arbitration.

 

  12.6.

Entire Agreement. This Agreement constitutes the entire and exclusive agreement
between the Parties with respect to the subject matter hereof and supersedes and
cancels all previous discussions, agreements, representations, commitments and
writing in respect thereof. No amendment or addition to this

 

CONFIDENTIAL INFORMATION    Page 40 of 44



--------------------------------------------------------------------------------

Certain information identified by bracketed asterisks ([* * *]) has been omitted
from this exhibit because it is both not material and would be competitively
harmful if publicly disclosed.

 

  Agreement shall be effective unless reduced to writing and executed by the
authorized representatives of the Parties. In the event of a conflict between
the provisions of this Agreement and the provisions of any exhibits or
attachments hereto, including any Project Plan, the provisions of this Agreement
shall govern.

 

  12.7.

Attempts to Amicably Resolve Disputes.

 

  12.7.1

To avoid litigation and to resolve any conflicts that arise during the
performance of the Services or thereafter, Catalent and Client agree that, prior
to the commencement of arbitration by either Party, the Parties shall engage in
executive mediation. Either Party may seek executive mediation by delivering a
written request for such mediation to the other. Delivery of such request may be
made by hand or by electronic mail. The request shall be addressed in accordance
with Section 12.3 (“Notices”).

 

  12.7.2

Within [***] business days of the delivery of such request, each Party shall
appoint a company executive who is not directly involved in the dispute to meet
with the other Party’s company executive for the purpose of resolving the
dispute. No later than [***] business days from their appointment, the two
executives shall meet to consider the dispute. They may request such information
as either deems necessary and may meet jointly or separately with the party
representatives involved in the dispute. The two appointed executives shall use
[***] efforts to reach a resolution of the dispute.

 

  12.7.3

If a resolution is reached, it shall be reduced to writing and shall be final
and binding on the Parties.

 

  12.7.4

If the two executives cannot reach agreement within [***] business days of their
initial meeting, unless the two executives agree to additional review time,
either Party may thereafter pursue any remedy at law or in equity.

 

  12.8.

Waiver. No waiver of any rights shall be effective unless consented to in
writing by the Party to be charged and the waiver of any breach or default shall
not constitute a waiver of any other right hereunder or any subsequent breach or
default.

 

CONFIDENTIAL INFORMATION    Page 41 of 44



--------------------------------------------------------------------------------

Certain information identified by bracketed asterisks ([* * *]) has been omitted
from this exhibit because it is both not material and would be competitively
harmful if publicly disclosed.

 

  12.9.

Independent Contractors. Catalent and Client each acknowledge that they shall be
independent contractors and that the relationship between the two Parties shall
not constitute a partnership, joint venture, agency or any type of fiduciary
relationship. Neither Catalent nor Client shall have the authority to make any
statements, representations or commitments of any kind, or to take any action,
which shall be binding on the other Party, without the prior consent of the
other Party to do so.

 

  12.10.

Affiliate(s). Any licenses granted under this Agreement by Client will be deemed
to be granted both to Catalent and Catalent’s Affiliate(s). Catalent shall cause
its Affiliate(s) involved in the provision of the Services to comply fully with
the provisions of this Agreement as though such Affiliate(s) were expressly
named as joint obligors hereunder.

 

  12.11.

Counterparts/Facsimile. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile signatures
shall have the same force and effect as original signatures.

 

  12.12.

Subcontracting. Catalent may subcontract the performance of the Services to
qualified third parties only with Client’s prior written consent (“Permitted
Subcontractors”) and provided that (a) Catalent notifies Client of the proposed
Permitted Subcontractor and identifies the specific Services to be performed by
the proposed Permitted Subcontractor, (b) Client provides written approval, such
approval not to be unreasonably withheld, and (c) Catalent ensures the Permitted
Subcontractor performs those Services in a manner consistent with the terms and
conditions of this Agreement. Catalent shall be responsible for all acts and
omissions of its Permitted Subcontractors.

 

  12.13.

Force Majeure. Neither Party shall be liable for failure to perform its
obligations under this Agreement (or for a delay in the performance of such
obligations), and neither shall be deemed in breach of its obligations, if such
failure or delay is due to Force Majeure. In event of Force Majeure, the Party
affected thereby shall use [***] efforts to cure or overcome the same and resume
performance of its obligations hereunder. If an event of Force Majeure continues
and causes a Party to delay its performance of its obligations for more than
[***] days, then the other Party shall have the right upon written notice to
terminate this Agreement without any liability to the other Party.

 

  12.14.

Bankruptcy. All rights and licenses granted under or pursuant to this Agreement
by one Party to the other are, for all purposes of Section 365(n) of Title XI of
the United States Code (“Title XI”), licenses of rights to “intellectual
property” as defined in Title XI. If a Party seeks or involuntarily is placed
under Title XI and the trustee rejects this Agreement as contemplated under 11
U.S.C. 365(n)(1), the other Party hereby elects, pursuant to Section 365(n) of
Title XI, to retain all rights granted to it under this Agreement to the extent
permitted by Applicable Law.

 

CONFIDENTIAL INFORMATION    Page 42 of 44



--------------------------------------------------------------------------------

Certain information identified by bracketed asterisks ([* * *]) has been omitted
from this exhibit because it is both not material and would be competitively
harmful if publicly disclosed.

 

  12.15.

Exporter of Record. Catalent shall be the exporter of record for any Product
shipped out of the United States. Catalent warrants that all shipments of
Product exported from the United States will be made in compliance with all
export laws and regulations and all applicable import laws and regulations of
the country of importation. Catalent shall be responsible for obtaining any
licenses or government authorization(s) necessary for the exportation of Product
from the United States, and for ensuring that all domestic and international
shipments of Product are made in accordance with all applicable laws and
regulations, including but not limited to Department of Transportation and
Department of Homeland Security regulations related to transportation of
biological agents. Catalent’s designated carrier and freight forwarder shall
solely be Catalent’s agent and shall solely be responsible for preparing and
filing any relevant declarations or other documents required for the export.
Client shall bear all costs and expenses associated with this Section 12.15
(“Exporter of Record”).

 

  12.16.

Importer of Record. In the event any material or equipment to be supplied by
Client, including without limitation Client-Supplied Components and Bulk Drug
Substance, is imported into the United States for delivery to Catalent
(“Imported Goods”), such Imported Goods shall be imported DDP Facility
(Incoterms 2010). Catalent shall be deemed to be the “Importer of Record” of
such Imported Goods. As the Importer of Record, Catalent shall be responsible
for all aspects of the Imported Goods including, without limitation (a) payment
of all tariffs, duties, customs, fees, expenses and charges payable in
connection with the importation and delivery of the Imported Goods, and
(b) keeping all records, documents, correspondence and tracking information
required by applicable laws, rules and regulations arising out of or in
connection with the importation or delivery of the Imported Goods. Client shall
reimburse Catalent for (a).

 

  12.17.

Quality Agreement. The safety, quality control, and quality assurance aspects of
the Services shall be pursuant to the Quality Agreement. In the event of a
conflict between the provisions of this Agreement and the provisions of the
Quality Agreement, the provisions of this Agreement shall govern.

 

  12.18.

Counterparts. This Agreement may be executed in one or more counterparts, each
of which will be deemed an original but all of which together will constitute
one and the same instrument. Any photocopy, facsimile or electronic reproduction
of the executed Agreement shall constitute an original.

 

CONFIDENTIAL INFORMATION    Page 43 of 44



--------------------------------------------------------------------------------

Certain information identified by bracketed asterisks ([* * *]) has been omitted
from this exhibit because it is both not material and would be competitively
harmful if publicly disclosed.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by their
duly authorized representatives to be effective as of the Effective Date.

 

Catalent Indiana, LLC       Catalyst Biosciences, Inc. By:  

[***]

                        By:  

/s/ Nassim Usman

Name: [***]       Name: Nassim Usman, Ph.D. Title: [***]       Title:
President & CEO

 

CONFIDENTIAL INFORMATION    Page 44 of 44